Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, and 16 recites the limitation “a plurality of partitions” in lines 1, 2, and 2 respectively. They are also recited in their respective independent claim 1 at line 4, claim 8 at line 7, and claim 15 at line 7. It is unclear if the inventor is referring to the same “plurality of partitions” or two different “plurality of partitions”. To overcome this rejection the examiner suggest changing the second recitation of “a plurality of partitions” to “the plurality of partitions”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “plurality of partitions”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are directed to a system, method, or product, which are one of the statutory categories of invention. (Step 1: YES)
The examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15. Claim 1 recites the limitations of:
“identifying, by a device, a plurality of nodes interconnected by a plurality of paths in a road network;
dividing, by the device, the road network into a plurality of partitions;
generating, by the device, a respective contraction hierarchy for each partition of the plurality of partitions;
generating, by the device and based on the contraction hierarchies of the plurality of partitions, an overlay network;
generating, by the device, a contraction hierarchy for the overlay network;
obtaining, by the device, information relating to an origination point and a destination point associated with the road network;
identifying, by the device, a first partition associated with the origination point and a second partition associated with the destination point;
determining, by the device, a route from the origination point to the destination point based on the respective contraction hierarchies of the first partition, the second partition, and the overlay network.”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Identifying, dividing, generating, obtaining, and determining recites concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The “by a device” in Claim 1 is just applying generic computer components to the recited abstract limitations. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 & 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea.)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a device. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea without a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application.)
In the instant application figs. 1A-1F route planning platform 230; figs. 2 & 3 showing network interfacing computers. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more.)
	Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Demiryurek (U.S. Pub. No. 2012/0283948).
Regarding claim 1:
Demiryurek teaches:
A method (a method [0006]), comprising: 
identifying, by a device (The described and claimed methods can be implemented using a computer program encoded on a computer-readable medium or in a larger computer system (e.g., an online mapping and direction finding server system) [0010]), a plurality of nodes (identifying one of the multiple transit nodes through which to start searching an adjacent higher level of the hierarchy using the core regions and the extended regions for the transit nodes. [0008]) interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph [0008]);
dividing, by the device, the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generating, by the device, a respective contraction hierarchy for each partition of the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]);
generating, by the device and based on the contraction hierarchies of the plurality of partitions, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting the portion and calculations performed between the border points of S1 and S2 as constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.);
generating, by the device, a contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]);
obtaining, by the device, information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]);
identifying, by the device, a first partition associated with the origination point (fig. 5, partition S1 containing origination point s) and a second partition associated with the destination point (fig. 5, partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in partition S.sub.j, the fastest path must pass through from one border node b.sub.i in S.sub.i and another border node b.sub.j in S.sub.j. [0060]);
and determining, by the device, a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the respective contraction hierarchies of the first partition (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second partition (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overlay network (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]).
Regarding claim 6:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
determining the route from the origination point to the destination point based on the respective contraction hierarchies of the first partition, the second partition, and the overlay network (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph, the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, and the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]) comprises:
identifying (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the contraction hierarchy of the first partition (fig. 5, nodes in S1), a second set of nodes of the contraction hierarchy of the second partition (fig. 5, nodes in S2), and a third set of nodes of the contraction hierarchy of the overlay network (fig. 5, nodes between S1 and S2);
traversing, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]);
determining, based on traversing the one or more of the first set of nodes and the one or more of third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]), a first set of partial routes (fig. 6, paths from s to u);
traversing, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]); 
determining, based on traversing the one or more of the second set of nodes and the one or more of third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066])), a second set of partial routes (fig. 6, paths from d to u);
and determining the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Regarding claim 8:
Demiryurek teaches:
A device (The described and claimed methods can be implemented using a computer program encoded on a computer-readable medium or in a larger computer system (e.g., an online mapping and direction finding server system) [0010]), comprising: 
one or more memories (the one or more computers including at least one processor and at least one memory device [0010]); 
and one or more processors (the one or more computers including at least one processor and at least one memory device [0010]), communicatively coupled to the one or more memories (the memory would inherently be coupled to the processor), configured to: 
identify a plurality of nodes interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph; and identifying one of the multiple transit nodes through which to start searching an adjacent higher level of the hierarchy using the core regions and the extended regions for the transit nodes. [0008]); 
divide the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent ;
generate a respective contraction hierarchy for each partition of the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]); 
generate, based on the contraction hierarchies of the plurality of partitions, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting as this constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.); 
generate a contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]); 
obtain information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]); 
identify a first partition associated with the origination point and a second partition associated with the destination point (fig. 5, partition S1 containing origination point s ; 
and determine a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the respective contraction hierarchies of the first partition (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second partition (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overlay network (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]).
Regarding claim 13:
Demiryurek, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek further teaches:
the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]), when determining the route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the respective contraction hierarchies of the first partition (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second partition (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overlay network (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]), are configured to: 
identify (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the contraction hierarchy of the first partition (fig. 5, nodes in S1), a second set of nodes of the contraction hierarchy of the second partition (fig. 5, nodes in S2), and a third set of nodes of the contraction hierarchy of the overlay network (fig. 5, nodes between S1 and S2);
traverse, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then ;
determine, based on traversing the one or more of the first set of nodes and the one or more of third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]), a first set of partial routes (fig. 6, paths from s to u);
traverse, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then ; 
determine, based on traversing the one or more of the second set of nodes and the one or more of third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066])), a second set of partial routes (fig. 6, paths from d to u);
and determine the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we .
Regarding claim 15:
Demiryurek teaches:
A non-transitory computer-readable medium storing instructions (the one or more computers including at least one processor and at least one memory device [0010]), the instructions comprising: 
one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]) that, when executed by one or more processors (data processing apparatus to perform operations [claim 10]), cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to: 
identify a plurality of nodes interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph; and identifying one of the multiple transit nodes through which to start searching an adjacent higher level of the hierarchy using the core regions and the extended regions for the transit nodes. [0008]); 
divide the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generate a respective contraction hierarchy for each partition of the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]); 
generate, based on the contraction hierarchies of the plurality of partitions, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting as this constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.); 
generate a contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]); 
obtain information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]); 
identify a first partition associated with the origination point and a second partition associated with the destination point (fig. 5, partition S1 containing origination point s and partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in ; 
and determine a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the respective contraction hierarchies of the first partition (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second partition (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overlay network (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]).
Regarding claim 20:
Demiryurek, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors to determine the route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the respective contraction hierarchies of the first partition (the lower-bound estimator being the minimum lower-bound fastest , the second partition (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overlay network (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]), cause the one or more processors to: 
identify (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the contraction hierarchy of the first partition (fig. 5, nodes in S1), a second set of nodes of the contraction hierarchy of the second partition (fig. 5, nodes in S2), and a third set of nodes of the contraction hierarchy of the overlay network (fig. 5, nodes between S1 and S2);
traverse, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, ;
determine, based on traversing the one or more of the first set of nodes and the one or more of third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]), a first set of partial routes (fig. 6, paths from s to u);
traverse, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, ; 
determine, based on traversing the one or more of the second set of nodes and the one or more of third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066])), a second set of partial routes (fig. 6, paths from d to u);
and determine the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Dorum (U.S. Pub. No. 2016/0245657).
Regarding claim 2:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek does not teach, however Dorum teaches:
dividing the road network into a plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) comprises: 
determining a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]);
and dividing the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Regarding claim 9:
Demiryurek, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek does not teach, however Dorum teaches:
dividing the road network into a plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an are configured to: 
determine a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]);
and divide the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Regarding claim 16:
Demiryurek, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.

the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to divide the road network into a plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) cause the one or more processors to: 
determine a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]);
and divide the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
Demiryurek to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Shaffer (U.S. Pub. No. 2012/0155511).
Regarding claim 3:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
generating the respective contraction hierarchy for each partition of the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) comprises:
identifying a border associated with the partition (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the partition S.sub.i that contains the node, b) minimum of the lower-bound distances from the node to border nodes, and e) minimum of the lower-bound distances from border nodes to the node (this is necessary for directed graphs). We can keep border-to-border distance information in a hash table. Since we only need store one distance value for each partition pair, the storage cost of the border-to-border distance labels is negligible. [0058]);
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Regarding claim 10:
Demiryurek, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek further teaches:
generating the respective contraction hierarchy for each partition of the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) are configured to:
identifying a border associated with the partition (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path ;
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
Demiryurek to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Regarding claim 17:
Demiryurek, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to generate the respective contraction hierarchy for each partition of the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) are configured to:
identifying a border associated with the partition (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the partition S.sub.i that contains the node, b) minimum of the lower-bound distances from the node to border nodes, and e) minimum of the lower-bound distances from border nodes to the node (this is necessary for directed graphs). We can keep border-to-border distance information in a hash table. Since we only need store one distance value for each partition pair, the storage cost of the border-to-border distance labels is negligible. [0058]);
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Guzenda (U.S. Pub. No. 2014/0250140).
Regarding claim 4:

Demiryurek does not teach, however Guzenda teaches:
generating the overlay network comprises: generating the overlay network by combining the contraction hierarchies of the plurality of partitions (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Regarding claim 11:
Demiryurek, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek does not teach, however Guzenda teaches: 
generate the overlay network comprises: generating the overlay network by combining the contraction hierarchies of the plurality of partitions (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified 
Regarding claim 18:
Demiryurek, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek does not teach, however Guzenda teaches:
generate the overlay network comprises: generating the overlay network by combining the contraction hierarchies of the plurality of partitions (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Geisberger (U.S. Pat. No. 8,824,337).
Regarding claim 5:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
generating the contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest  comprises:
Demiryurek does not teach, however Geisberger teaches:
identifying one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph [col 7, lines 36-38]);
and determining a respective priority value of each node of the one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph based on a priority factor assigned to each node. [col 7, lines 36-38]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Geisberger because “the priority factor may reflect the importance of the node, such as factors measuring edge difference and uniformity consideration [col 7, lines 38-40]” which allows for the “shortest paths in the remaining overlay graph are preserved [col 7, lines 56-59]”.
Regarding claim 12:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
generating the contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]) are configured to:
Demiryurek does not teach, however Geisberger teaches:
identify one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph [col 7, lines 36-38]);
and determine a respective priority value of each node of the one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph based on a priority factor assigned to each node. [col 7, lines 36-38]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Geisberger because “the priority factor may reflect the importance of the node, such as factors measuring edge difference and uniformity consideration [col 7, lines 38-40]” which allows for the “shortest paths in the remaining overlay graph are preserved [col 7, lines 56-59]”.
Regarding claim 19:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to generate the contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]) comprises:
Demiryurek does not teach, however Geisberger teaches:
identify one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph [col 7, lines 36-38]);
and determine a respective priority value of each node of the one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph based on a priority factor assigned to each node. [col 7, lines 36-38]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Geisberger because “the priority factor may reflect the importance of the node, such as factors measuring edge difference and uniformity consideration [col 7, lines 38-40]” which allows for the “shortest paths in the remaining overlay graph are preserved [col 7, lines 56-59]”.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Lee (U.S. Pub. No. 2020/0072621) and Theurer (NPL).
Regarding claim 7:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
obtaining update information related to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid ;
Demiryurek does not teach, however Lee teaches:
identifying a particular partition (distinguishing a map data update region [0011]), of the plurality of partitions, that includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present at a predetermined time interval and setting an update identifier with respect to a region having new map data [0011]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Demiryurek in view of Lee does not teach, however Theurer teaches:
regenerating the contraction hierarchy for the particular partition (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv]);
selectively regenerating, based on the contraction hierarchies of the plurality of partitions, the overlay network (The reason for this ordering is that the recontraction of a lower level vertex affects only higher level vertices. If a higher level vertex was recontracted before a lower level vertex and this lower level vertex’s recontraction would ;
and selectively regenerating the contraction hierarchy for the overlay network (The goal of the incremental update is to keep the overlay graph and only update it as necessary. Keeping the contraction order for the updated graph greatly simplifies the solution as otherwise the effects on the shortcut edges could be very dramatic. The updated contraction graph should be identical to the solution obtained from rebuilding the hierarchy in the same order. By using the previous contraction graph as the base for the solution for the new graph, we need to analyze how the edge weight change can affect the contraction graph. New shortcut edges may have to be inserted and existing ones may have to be altered or removed. These changes can be achieved by re-contracting the vertices whose first contraction resulted in adding the shortcut edges that need to be altered, or which now would be responsible for adding a new shortcut. [page 21]).
Demiryurek in view of Lee to include the teachings as taught by Theurer because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Regarding claim 14:
Demiryurek, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
obtain update information related to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid changes of the traffic patterns (that may happen in case of accidents/events, for example), we plan to study incremental update algorithms for both of our approaches. [0098]; examiner interprets this as providing updated traffic info for either a node or route to update the time values for use in the algorithm calculations.);
Demiryurek does not teach, however Lee teaches:
identify a particular partition (distinguishing a map data update region [0011]), of the plurality of partitions, that includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Demiryurek in view of Lee does not teach, however Theurer teaches:
regenerate the contraction hierarchy for the particular partition (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv]);
selectively regenerate, based on the contraction hierarchies of the plurality of partitions, the overlay network (The reason for this ordering is that the recontraction of a lower level vertex affects only higher level vertices. If a higher level vertex was recontracted before a lower level vertex and this lower level vertex’s recontraction would affect the higher level vertex, it would have to be recontracted twice. By always dequeuing the lowest level vertex, no vertex will have to be recontracted more than once. This means that in the worst case, there will be as many recontractions as there are vertices in the graph, which will be similar to rebuilding the hierarchy. In the best case, only one vertex will have to be recontracted. The average case is difficult to predict because it depends on the centrality of the adjacent vertices (number of shortest paths passing through) and the magnitude of the weight change. With each edge there are a number of vertices that must be recontracted regardless of the magnitude of the update, but each recontraction can trigger further recontractions and these updates propagate ;
and selectively regenerating the contraction hierarchy for the overlay network (The goal of the incremental update is to keep the overlay graph and only update it as necessary. Keeping the contraction order for the updated graph greatly simplifies the solution as otherwise the effects on the shortcut edges could be very dramatic. The updated contraction graph should be identical to the solution obtained from rebuilding the hierarchy in the same order. By using the previous contraction graph as the base for the solution for the new graph, we need to analyze how the edge weight change can affect the contraction graph. New shortcut edges may have to be inserted and existing ones may have to be altered or removed. These changes can be achieved by re-contracting the vertices whose first contraction resulted in adding the shortcut edges that need to be altered, or which now would be responsible for adding a new shortcut. [page 21]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Lee to include the teachings as taught by Theurer because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Delling (U.S. Pub. No. 2013/0132369) discloses a batched shortest path problem, such as a one-to-many problem, is solved on a graph by using a preprocessing phase, 
Shinagawa (U.S. Pat. No. 8670937) discloses a computer performs a path search from a departure point to a destination point and a path search from the destination point to the departure point while changing a target from a road type at a level other than the highest level to a road type at a higher level, according to a first grouping of a plurality of road types, and performs a path search for the road type at the highest level in a first process.
Gotsman (U.S. Pub. No. 2020/0264002) discloses a method and system that utilizes an admissible heuristic to determine the fastest-path between two points on a road map is disclosed.
Stracke (U.S. Pub. No. 2014/0278094) discloses a system includes a map module configured to receive, at a first mobile device, the navigation data for navigating from a beginning location to a target destination.
Wellmann (U.S. Pub. No. 2007/0129885) discloses an optimum route search may be conducted through the use of a tiling overlay on the network of road segments.
Kuznetsov (U.S Pub. No. 2011/0113155) discloses a system and method for computing routing on a road network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665